Filed:   April 2, 1997


                 UNITED STATES COURT OF APPEALS

                     FOR THE FOURTH CIRCUIT



                           Nos. 96-1464(L)
                             (CA-94-952)



In Re: Barbara H. Allen,

                                                           Appellant,

Better Government Bureau, Inc., etc.,

                                              Plaintiff - Appellee.




                              O R D E R


    The Court amends its opinion filed February 6, 1997, as

follows:

    On page 4, section 2, line 1 -- the firm for attorney Paul
Cleek is corrected to read "MCQUEEN, HARMON, POTTER & CLEEK."

                                      For the Court - By Direction



                                          /s/ Patricia S. Connor
                                                   Clerk
PUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

In Re: BARBARA H. ALLEN,
Appellant,

BETTER GOVERNMENT BUREAU,
INCORPORATED, an Ohio Corporation,
Plaintiff-Appellee,

v.

DARRELL V. MCGRAW, JR., Attorney
General, State of West Virginia,
Personally and in his Official
Capacity; BETTER GOVERNMENT
BUREAU OFFICE OF THE ATTORNEY
                                      No. 96-1464
GENERAL STATE OF WEST VIRGINIA, A
Body Politic, A Corporate
Instrumentality of Government with
Limited Agency and Quasi-
Sovereign Capacity; KEN HECHLER,
Secretary of State, in his Official
Capacity,
Defendants,

v.

DONNA WILLIS,
Party in Interest.
BETTER GOVERNMENT BUREAU,
INCORPORATED, an Ohio Corporation,
Plaintiff-Appellee,

v.

DARRELL V. MCGRAW, JR., Attorney
General, State of West Virginia,
Personally and in his Official
Capacity,
Defendant-Appellant,

and

BETTER GOVERNMENT BUREAU OFFICE
                                      No. 96-1601
OF THE ATTORNEY GENERAL STATE OF
WEST VIRGINIA, A Body Politic, A
Corporate Instrumentality of
Government with Limited Agency
and Quasi-Sovereign Capacity; KEN
HECHLER, Secretary of State, in his
Official Capacity,
Defendants,

v.

BARBARA H. ALLEN; DONNA WILLIS,
Parties in Interest.

                2
BETTER GOVERNMENT BUREAU,
INCORPORATED, an Ohio Corporation,
Plaintiff-Appellee,

v.

DARRELL V. MCGRAW, JR., Attorney
General, State of West Virginia,
Personally and in his Official
Capacity,
Defendant-Appellant,

and

BETTER GOVERNMENT BUREAU OFFICE
                                                             No. 96-1652
OF THE ATTORNEY GENERAL STATE OF
WEST VIRGINIA, A Body Politic, A
Corporate Instrumentality of
Government with Limited Agency
and Quasi-Sovereign Capacity; KEN
HECHLER, Secretary of State, in his
Official Capacity,
Defendants,

v.

BARBARA H. ALLEN; DONNA WILLIS,
Parties in Interest.

Appeals from the United States District Court
for the Southern District of West Virginia, at Charleston.
Charles H. Haden II, Chief District Judge.
(CA-94-952)

Argued: July 9, 1996

Decided: February 6, 1997

Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.

_________________________________________________________________

                    3
No. 96-1652 affirmed and No. 96-1464 and No. 96-1601 reversed and
remanded by published opinion. Judge Motz wrote the majority opin-
ion, in which Judge Michael concurred. Judge Niemeyer wrote an
opinion concurring in part and dissenting in part.

_________________________________________________________________

COUNSEL

ARGUED: David Paul Cleek, MCQUEEN, HARMON, POTTER & CLEEK,
Charleston, West Virginia; James Anthony McKowen, ALLEN
& ALLEN, L.C., Charleston, West Virginia, for Appellants. Roger
Patrick Furey, ARTER & HADDEN, Washington, D.C., for Appel-
lees. ON BRIEF: Marilyn T. McClure, CLEEK, PULLIN, KNOPF
& FOWLER, Charleston, West Virginia, for Appellants. Michael B.
Adlin, ARTER & HADDEN, Washington, D.C.; E. Joseph Buffa,
Charleston, West Virginia, for Appellees.

_________________________________________________________________

OPINION

DIANA GRIBBON MOTZ, Circuit Judge:

Against a background of drama and intrigue, the Attorney General
of West Virginia claims qualified immunity and his outside counsel
asserts, on the Attorney General's behalf, attorney-client privilege.
We affirm the district court's refusal to grant qualified immunity to
the Attorney General, because he engaged in activity a reasonable
official in his position would have known was clearly established to
be beyond the scope of his authority. However, because the Attorney
General's outside counsel properly relied on the opinion work product
doctrine and, at her client's behest, the attorney-client privilege, in
refusing to answer certain deposition questions and produce certain
documents, we reverse the district court's order finding outside coun-
sel in contempt.

I.

A.

The first major question raised in these consolidated cases, the
qualified immunity question, revolves around a non-profit organiza-

                    4
tion known as the Better Government Bureau, Inc. (BGB) and its
efforts to incorporate under that name in the State of West Virginia.

BGB has been incorporated in the State of Ohio since August 1993,
and in the State of Washington since early 1994. A government
"watchdog" association, BGB's members include approximately
forty-seven businesses and 304 individuals from various states. In
addition, BGB works with various advocacy groups, including the
Heritage Foundation, the National Vietnam Veteran's Coalition, and
the Christian Coalition. BGB's mission is "to make government more
efficient, responsive and less corrupt" by working for lower taxes,
fewer restrictions on free enterprise, and less bureaucracy. BGB mon-
itors and investigates government activities, and disseminates infor-
mation about government policies affecting businesses, focussing
particularly on complaints from its members.

In August 1994, Suarez Corporation Industries (SCI) lodged a
complaint with BGB regarding West Virginia Attorney General Dar-
rell McGraw and his Office. SCI is one of BGB's most active mem-
bers and its largest source of membership dues. The Attorney
General's Office had filed suit against one of SCI's subsidiaries for
fraudulent activities and violations of West Virginia's Consumer
Credit and Protection Act, W. Va. Code §§ 46A-1-101 to 46A-8-102.
SCI asserted that the investigation and prosecution of these violations
were improper and raised questions about abuse of power. BGB
attempted to investigate this complaint by requesting information
from the Attorney General under the West Virginia Freedom of Infor-
mation Act, W. Va. Code §§ 29B-1-1 to 29B-1-7. The Attorney Gen-
eral assertedly refused to provide the requested information.

In the face of what it considered stonewalling, BGB decided to go
public with its dispute with the Attorney General. BGB broadcast the
following announcement on three area radio stations on September 8,
1994:

        THIS IS AN IMPORTANT ANNOUNCEMENT

        The Better Government Bureau is investigating the actions
        of Attorney's [sic] General Darrell McGraw and [Assistant
        Attorney General] Tom Rodd.

                    5
        Voters already removed McGraw from the State Supreme
        Court because of his poor performance.

        Now we are trying to obtain public information about the
        Attorney General under the "Freedom of Information Act",
        but it has been denied. What are McGraw and Rodd trying
        to hide?

        If you have any information about Darrell McGraw, Tom
        Rodd or anyone in the Attorney General's office, please
        contact the Better Government Bureau toll free at 1-800-
        807-9881. The number again is 1-800-807-9881.

        PAID FOR BY THE BETTER GOVERNMENT BUREAU.

Subsequently, an article about BGB appeared in the Charleston
Gazette. The article paraphrased a BGB newsletter's criticism of
McGraw and Rodd, and indicated that BGB intended to "open a West
Virginia office and possibly start a West Virginia chapter." The news-
paper quotes BGB's president, Kenneth Nickalo, as saying "[w]e're
sick of the state government of West Virginia . . . . We think we can
crack politics in West Virginia, use what we do in West Virginia as
a model, and do what we'll do in West Virginia in other states."

A week after this article appeared in the Charleston Gazette, Attor-
ney General McGraw instructed an employee, Lila Hill, to reserve the
corporate name, "Better Government Bureau," with the West Virginia
Secretary of State's Office pursuant to W. Va. Code § 31-1-12 (allow-
ing reservation of the "exclusive right to the use of a corporate
name"). When Hill attempted to reserve the name"Better Govern-
ment Bureau," she was informed that anyone seeking to reserve that
name had to see Mr. Wilkes, the Director of the Corporations Divi-
sion of the Secretary of State's Office. Wilkes, who had placed an
"administrative flag" on the name because Secretary of State Ken
Hechler "had an interest in" it, was unavailable. Hill returned to the
Attorney General's office and informed McGraw that she had been
unable to see Wilkes or to reserve the name. McGraw instructed Hill
to return to the Secretary of State's Office and to see Secretary of
State Hechler personally about reserving the Better Government
Bureau name.

                   6
Hill returned and met with Secretary of State Hechler, who person-
ally escorted her back to the Corporations Division; Hill then reserved
the name "Better Government Bureau." Later that same day, Hill and
McGraw completed the necessary forms, and Hill went to the office
of the County Clerk to file articles of incorporation for a new corpora-
tion with the name, "Better Government Bureau, State of West Vir-
ginia, a Government Agency Corporation." McGraw used personal
funds to pay for the incorporation fee.

About a month later, BGB followed through on its plans to open
a West Virginia chapter and applied for certification as a foreign cor-
poration doing business in West Virginia. The Secretary of State's
Office rejected BGB's application, however, because another entity
(the Attorney General's) had already incorporated in West Virginia
using "Better Government Bureau" as part of its name.

Nickalo, BGB's president, sent letters to both McGraw and
Hechler requesting that they take appropriate steps to eliminate the
obstacles to BGB's incorporation. Although McGraw did amend his
corporation's articles of incorporation to modify its name slightly, he
did not remove the words "Better Government Bureau" from the name.1
Thus BGB remained unable to incorporate or register to do business
as a foreign corporation in West Virginia under its chosen name.

At the same time BGB was attempting to incorporate in West Vir-
ginia, Attorney General McGraw wrote to other state attorneys gen-
eral about BGB. On October 4, 1994, he sent a letter to the attorneys
general of all forty-nine other states, in which he advised them:

        If your office becomes involved in a sweepstakes probe,
       you will encounter this corporation. To foreclose the possi-
       bility of such a corporation operating in your State, you may
       want to register the name of the Better Government Bureau
       as an agent for the Attorney General's Office with the Sec-
       retary of State's Office or take other preventative measures.
_________________________________________________________________

1 The entity's name has undergone several changes. The current name
is "Better Government Bureau Office of the Attorney General State of
West Virginia a body politic a corporate instrumentality of government
with limited agency and quasi-sovereign capacity."

                    7
Two days later, McGraw sent another letter to the same recipients,
this time by facsimile. This letter alleged that an SCI attorney had
"threatened violence" upon Deputy Attorney General Rodd, and
advised:

        When you come up against these people, you should know
        that there is a possibility that their modus operandi might
        include a proclivity to violence.

         Please recall my recent letter, in which I recommend that
        you protect the name Better Government Bureau in your
        State, otherwise when you act to protect your consumers
        you will be attacked by a Better Government Bureau for
        doing so.

On October 28, 1994, BGB filed suit in federal court against Attor-
ney General McGraw, personally and in his official capacity, the
"government agency" BGB, and Secretary of State Hechler, in his
official capacity. BGB alleged: (1) McGraw and Hechler violated
BGB's rights of free speech under the federal and state constitutions;
and (2) all of the defendants infringed on BGB's trade name and ser-
vice mark in violation of the Lanham Act, 15 U.S.C. § 1125(a), and
the common law. BGB sought injunctive relief, money damages, and
attorneys fees; although, on the constitutional claims brought pursuant
to 42 U.S.C. § 1983, BGB sought money damages only against
McGraw.

Following discovery, the parties filed cross motions for summary
judgment. On September 16, 1995, the district court issued a thorough
opinion addressing those motions. See Better Gov't Bureau v.
McGraw, 904 F. Supp. 540 (S.D.W. Va. 1995). The court granted
summary judgment to Hechler, the government agency BGB, and
McGraw, in his official capacity, on their Eleventh Amendment
immunity defenses to BGB's "state law causes of action." Id. at 553.
The court denied all other motions for summary judgment, including
that based on McGraw's defense of qualified immunity to BGB's fed-
eral constitutional claims against McGraw in his personal capacity.
Id. at 549-54. McGraw appealed the qualified immunity ruling; BGB
did not cross appeal.

                    8
In December 1995, while the qualified immunity appeal was pend-
ing, BGB became aware of the existence of a highly relevant memo-
randum that the defendants had failed to identify or produce during
discovery. BGB had received this memorandum from Donna Willis,
a secretary in the Attorney General's Office, who McGraw subse-
quently fired. The memorandum was written by Daynus Jividen, a top
McGraw aide, to Secretary of State Hechler.

The memorandum, dated September 26, 1994, reads as follows:

        The Attorney General's Office anticipates that an organi-
       zation called the Better Government Bureau, out of Canton,
       Ohio, will shortly seek registration through your office, in
       order to conduct its alleged business in the State of West
       Virginia. When the Better Government Bureau attempts reg-
       istration the Attorney General requests your office to resist
       and refuse such registration on the grounds that the Better
       Government Bureau's attempt to ply its business in our state
       constitutes a fraud and a deceit.

        Also, please inform me when the organization's applica-
       tion is received by your office. Thank you for your attention
       to this matter.

The Jividen memorandum, written on McGraw's letterhead, indicates
that copies were sent to McGraw and Assistant Attorney General
Francis Hughes.

On December 29, 1995, BGB's attorneys informed McGraw's
counsel that BGB had obtained a copy of the Jividen memorandum.
McGraw's attorneys then produced to BGB's attorneys Secretary of
State Hechler's reply to the Jividen memorandum, which reads:

        In response to your memorandum of September 26, and
       after personal discussion with the Attorney General, I will
       be pleased to inform you when the Better Government
       Bureau actually attempts to register with the Secretary of
       State's office. The issue of resisting and refusing such regis-
       tration is more complicated tha[n] I at first imagined.

                   9
         I do not recall any instance when any organization has
        been denied registration because of its political activity.
        You[r] memorandum refers to the BGB's "attempt to ply its
        business in our state [as] constitut[ing] a fraud and a deceit."
        Without passing judgment as to whether this would consti-
        tute sufficient grounds for resisting and refusing registration,
        I would ask that you spell out in writing the fraud and deceit
        to which you refer in your September 26 memorandum.

Hechler never received any support for the Jividen memorandum's
allegations of fraud and deceit.

On January 5, 1996, in response to Donna Willis' leak of the Jivi-
den memorandum to BGB, the Attorney General retained outside
counsel, Barbara H. Allen, Esquire. Allen was engaged to investigate
possible document mismanagement and confidentiality breaches in
the Attorney General's Office and to prepare a written report of her
findings and recommendations.

A few days later, BGB requested that the district court reopen dis-
covery to determine the circumstances surrounding the Jividen memo-
randum, the Hechler reply, and their nonproduction. On January 10,
1996, the district court granted BGB's motion, provided this court
agreed to remand the case for further discovery. After we granted the
parties' stipulated motion to remand, the district court vacated its
October 1995 order denying McGraw summary judgment on qualified
immunity grounds, and reopened discovery on that issue.

During the next few weeks, BGB deposed McGraw, Jividen,
Hechler, and others. As is more fully discussed in section II.A., BGB
also attempted to depose outside counsel Allen as to the results of her
investigation. Although ordered to do so by the district court, Allen
relied on the opinion work product doctrine, and, on her client's
behalf, asserted attorney-client privilege and refused to answer certain
questions or disclose certain documents. On April 25, 1996, the dis-
trict court ultimately found her in contempt.

That same day, the district court issued a supplemental memoran-
dum opinion with regard to McGraw's qualified immunity defense,
reinstating its October 1995 order denying McGraw qualified immu-

                    10
nity. McGraw appealed and we consolidated his appeal with the
appeals from the contempt order.

B.

Attorney General McGraw seeks refuge in the well-established
doctrine of qualified immunity: "government officials performing dis-
cretionary functions generally are shielded from liability for civil
damages insofar as their conduct does not violate clearly established
statutory or constitutional rights of which a reasonable person would
have known." Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982).

The district court rejected McGraw's claim to qualified immunity,
reasoning that McGraw's actions in creating his own "governmental
agency," Better Government Bureau corporation,"were beyond the
permissible realm of his discretionary duties and thus outside the
scope of his responsibility." Better Gov't, 904 F. Supp. at 553 n. 17.
For this reason, the court held McGraw was "not entitled to qualified
immunity." Id.2 The Eleventh, Second, and Ninth Circuits, as well as
the Western District of Virginia, have similarly held that an official
acting beyond the scope of his authority may not claim qualified
immunity. Shechter v. Comptroller of New York, 79 F.3d 265, 268-70
(2d Cir. 1996); Lenz v. Winburn, 51 F.3d 1540, 1545-47 (11th Cir.
1995); Merritt v. Mackey, 827 F.2d 1368, 1373 (9th Cir. 1987); Front
Royal and Warren County Indus. Park Corp. v. Town of Front Royal,
922 F. Supp. 1131, 1142 (W.D. Va. 1996). However, this question is
one of first impression in this court.

The Supreme Court has discussed the proper standard to apply
when analyzing § 1983 immunity questions:

       Section 1983 "creates a species of tort liability that on its
       face admits of no immunities." Imbler v. Pachtman, 424
_________________________________________________________________

2 The court also concluded that BGB alleged a violation of clearly
established First Amendment rights, and that a reasonable person in
McGraw's position would have known that his alleged conduct violated
these rights. Better Gov't, 904 F. Supp. at 552-53. In view of our conclu-
sion that McGraw exceeded the scope of his authority, we need not
address this issue.

                    11
U.S. 409, 417 (1976). Nonetheless, we have accorded cer-
        tain government officials either absolute or qualified immu-
        nity from suit if the "tradition of immunity was so firmly
        rooted in the common law and was supported by such strong
        policy reasons that `Congress would have specifically so
        provided had it wished to abolish the doctrine.'" Owen v.
        City of Independence, 445 U.S. 622, 637 (1980) (quoting
        Pierson v. Ray, 386 U.S. 547, 555 (1967)). If parties seeking
        immunity were shielded from tort liability when Congress
        enacted the Civil Rights Act of 1871 - § 1 of which is codi-
        fied at 42 U.S.C. § 1983 - we infer from legislative silence
        that Congress did not intend to abrogate such immunities
        when it imposed liability for actions taken under color of
        state law. See Tower v. Glover, 467 U.S. 914, 920 (1984);
        Imbler, supra, 424 U.S., at 421; Pulliam v. Allen, 466 U.S.
522, 529 (1984). Additionally, irrespective of the common
        law support, we will not recognize an immunity available at
        common law if § 1983's history or purpose counsel against
        applying it in § 1983 actions. Tower, supra, 467 U.S., at
        920. See also Imbler, supra 424 U.S., at 424-29.

Wyatt v. Cole, 504 U.S. 158, 163-4 (1992) (parallel citations omitted).
See also Malley v. Briggs, 475 U.S. 335, 339-40 (1986) ("Our initial
inquiry [regarding immunity under § 1983] is whether an official
claiming immunity under § 1983 can point to a common-law counter-
part to the privilege he asserts. If an official was accorded immunity
from tort actions at common law when the Civil Rights Act was
enacted in 1871, the Court next considers whether§ 1983's history or
purposes nonetheless counsel against recognizing the same immunity
in § 1983 actions.") (citations and internal quotation marks omitted);
Heck v. Humphrey, 114 S. Ct. 2364, 2375-76 n.1 (1994) (Souter, J.,
concurring).

Therefore, we begin by examining the common law in 1871, when
Congress enacted § 1983. This examination demonstrates that govern-
ment officials at that time had no immunity for acts that were outside
of the scope of their authority. For example, Blackstone's codification
of the common law refers to the use of legal authority as a defense
to an action in trespass: a defendant could argue that a trespass was
justifiable "if [the] man comes thither . . . to execute in a legal manner

                     12
the process of the law." 3 William Blackstone, Commentaries *212.
But in cases where a person entering land for a legal purpose "makes
ill use of the authority with which the law entrusts him, he shall be
accounted a trespasser ab initio." Id. at *213. Indeed, actions for mali-
cious prosecution and false imprisonment allowed suit against gov-
ernment officials who exceeded their governmental authority. See id.
at *126-38. See also Payton v. New York, 445 U.S. 573, 592 (1980)
("At common law, the question whether an arrest was authorized typi-
cally arose in civil damages actions for trespass or false arrest, in
which a constable's authority to make the arrest was a defense. Addi-
tionally, if an officer was killed while attempting to effect an arrest,
the question whether the person resisting the arrest was guilty of man-
slaughter or murder often turned on whether the officer was acting
within the bounds of his authority." (emphasis added) (citations omit-
ted)).

As the Supreme Court has noted, however, "it is the American
rather than the English common-law tradition that is relevant."
Anderson v. Creighton, 483 U.S. 635, 644 n.5 (1987). An investiga-
tion of American common law at the time of the enactment of § 1983
establishes that in this country the Supreme Court followed British
common law in holding government officials liable for acts outside
of their authority.

For example, in Mitchell v. Harmony, 13 How. 115, 54 U.S. 126
(1851), the Court drew a bright line between acts that were authorized
by law, and those that were not: if a government officer seized prop-
erty lawfully "the government is bound to make full compensation to
the owner; but the officer is not a trespasser." 13 How. at 134, 54 U.S.
at 146. So long as the officer acted "honestly, and to the best of his
judgment, the law will protect him." Id. If, however, the government
officer acted beyond his authority, even "in his zeal for the honor and
interest of his country . . . [he] has trespassed on private rights." 13
How. at 135; 54 U.S. at 147. See also Little v. Barreme, 2 Cranch
170, 179, 6 U.S. 170, 178 (1804) (commander of American warship
liable for seizure of Danish cargo ship on high seas because captain
acted beyond scope of congressional grant of authority); Wise v.
Withers, 7 U.S. (3 Cranch) 331, 337 (1806) (collector of militia fines
commits trespass by attempting to collect fine from person exempt
from military service); Bates v. Clark, 95 U.S. 204, 209 (1877)

                    13
(rejecting argument that defendants, as government officials, should
not be liable because the "objection fatal to all this class of defences
is that in that locality [the defendant officials] were utterly without
any authority in the premises . . . . There was here no process from
a competent court, nor any order from any source having authority,
and there is, therefore, no defence.").

In short, in 1871 when Congress enacted § 1983, it was well recog-
nized at common law that a government official who exceeded his
authority enjoyed no immunity, but rather was civilly liable for
money damages. Indeed, after carefully reviewing common law pre-
cedent, the Supreme Court reached precisely this conclusion in Butz
v. Economou, 438 U.S. 478, 489-90 (1978). Following a discussion
of Little, 6 U.S. (2 Cranch) 170, and Bates, 95 U.S. 204, the Court
observed that "[a]s these cases demonstrate, [at common law] a fed-
eral official was protected for action tortious under state law only if
his acts were authorized by controlling federal law.`To make out his
defence he must show that his authority was sufficient in law to pro-
tect him.'" Butz, 438 U.S. at 490 (quoting Cunningham v. Macon &
Brunswick R. Co., 109 U.S. 446, 452 (1883), and Belknap v. Schild,
161 U.S. 10, 19 (1896)).

Of course, we do not suggest that "the contours of official immu-
nity . . . should be slavishly derived from" rules of the common law.
Anderson, 483 U.S. at 645. Once a court has established the state of
the common law at the time Congress enacted § 1983, it must exam-
ine the history and purpose of § 1983 and "the special policy concerns
involved in suing government officials." Wyatt, 504 U.S. at 164, 167
(citing Harlow, 457 U.S. at 813; Mitchell v. Forsyth, 472 U.S. 511,
526 (1985)).

We turn first to the history and purpose of § 1983. Nothing in
either suggests that Congress intended government officials acting
clearly beyond the scope of their authority to be immune from suits
for money damages. The Supreme Court originally established abso-
lute and qualified immunity under § 1983 because "[t]he legislative
record gives no clear indication that Congress meant to abolish
wholesale all common-law immunities." Pierson v. Ray, 386 U.S.
547, 554 (1967); see also Tenney v. Bandhove, 341 U.S. 367, 376
(1951) (legislative immunity). The legislative record similarly gives

                     14
no indication that Congress meant to enlarge common law immuni-
ties to include officials acting outside the scope of their authority.

Next, we consider "the special policy concerns involved in suing
public officials." Wyatt, 504 U.S. at 167. McGraw argues that because
of these policy concerns, an official should only be held to be acting
beyond the limits of his authority when he commits acts "clearly
established" to be beyond the scope of that authority. Although our
sister circuits have not (at least to date) so held, we agree that govern-
ment officials should be provided this additional protection. In
Harlow v. Fitzgerald the Supreme Court held that even when govern-
ment officials act illegally, they will not be held liable for civil dam-
ages if their conduct is objectively reasonable, i.e., if it "does not
violate clearly established statutory or constitutional rights of which
a reasonable person would have known." 457 U.S. 800, 818 (1982).
The Harlow standard was created "lest[the] threat of liability
`dampen the ardor of all but the most resolute, or the most irresponsi-
ble [public officials], in the unflinching discharge of their duties.'"
Reynoldsville Casket Co. v. Hyde, ___ U.S. ___, ___, 115 S. Ct. 1745,
1751 (1995) (interior quotation marks omitted) (quoting Harlow, 457
U.S. at 814).

This policy concern is equally important when considering when
an official is to be held to have committed acts outside of the scope
of his authority. We certainly do not want public officials to shrink
from fulfilling all of the duties even arguably within the scope of their
authority out of fear that an incorrect interpretation of their duties
would bar them from claiming qualified immunity. Holding an offi-
cial not entitled to claim qualified immunity for acts clearly estab-
lished to be beyond the official's authority offers public officials
ample latitude to perform all of their duties. This rule is not so broad,
however, that even those who are "plainly incompetent" or "know-
ingly violate the law" will nonetheless be allowed to claim qualified
immunity. Malley v. Briggs, 475 U.S. 335, 341 (1986). This accords
with Harlow's warning that the policy considerations that led to
expanding qualified immunity should not be used to provide a "li-
cense to lawless conduct." Harlow, 457 U.S. at 819.

Thus, we hold that the policies that underlie Harlow similarly sug-
gest that an official may claim qualified immunity as long as his

                    15
actions are not clearly established to be beyond the boundaries of his
discretionary authority.3 This test is objective, and examines what a
reasonable official in the defendant's position would have understood
the limits of his statutory authority to be.

We also recognize that as a policy matter it will not always be fair
to deny a defendant qualified immunity because government officials
could not claim immunity for such behavior at common law. See
Anderson, 483 U.S. at 646. To conclude that an official is not entitled
to claim qualified immunity for acts clearly established to be beyond
the scope of his authority, however, does not make the official
responsible for knowledge of an arcane rule of nineteenth century
law. Rather, all the official must know is the limit of his own author-
ity. A government official does not need an extensive background in
legal history to understand that he cannot claim qualified immunity
when he acts totally beyond the scope of his authority. Thus, we jeop-
ardize no public policy goal by requiring a government official to
know the outer limits of his own authority and, in turn, holding him
responsible for actions clearly established to be outside those limits.

We hold, therefore, that an official who performs an act clearly
established to be beyond the scope of his discretionary authority is not
entitled to claim qualified immunity under § 1983. Multiple other
statements of the Supreme Court support this conclusion. For exam-
ple, in one of the first § 1983 qualified immunity cases, the Court
relied on Justice Harlan's explanation that it is"the relation of the act
complained of to matters committed by law to [the official's] control
or supervision - which must provide the guide in delineating the
scope of the rule which clothes the official acts of the executive offi-
cer with immunity. . . ." Scheuer v. Rhodes, 416 U.S. 232, 247 (1974)
(quoting Barr v. Matteo, 360 U.S. 564, 573-74 (1959) (plurality opin-
ion) (internal citations omitted)). This understanding of § 1983 quali-
fied immunity has been manifest in subsequent cases. See, e.g.,
Procunier v. Navarette, 434 U.S. 555, 561-62 (1978) (holding § 1983
immunity dependent upon "the scope of discretion and responsibili-
ties of the office"); Wood v. Strickland, 420 U.S. 308, 318 (1975)
(same). Similarly, the Court in Barr quoted Judge Learned Hand's
_________________________________________________________________

3 Of course an official may still be liable for acts within his authority
that violate clearly established law. Harlow, 457 U.S. at 818.

                     16
famous statement that "[t]he decisions have, indeed, always imposed
as a limitation upon the immunity that the official's act must have
been within the scope of his powers. . . ." 360 U.S. at 572 (quoting
Gregoire v. Biddle, 177 F.2d 579, 581 (1949), cert. denied, 339 U.S.
949 (1950)).

Our holding also accords with Fourth Circuit precedent, which has
consistently limited entitlement to qualified immunity to "[g]overn-
ment officials who perform discretionary functions." Bonner v.
Anderson, 81 F.3d 472, 475 (4th Cir. 1996) (emphasis added); see
also Buonocore v. Harris, 65 F.3d 347, 353 (4th Cir. 1995) ("[O]ffi-
cials . . . [are] accorded qualified immunity . . . in the performance
of discretionary duties."); Price v. Sasser, 65 F.3d 342, 345 (4th Cir.
1995) ("government officials performing discretionary functions gen-
erally are shielded") (quoting Harlow, 457 U.S. at 818); Slattery v.
Rizzo, 939 F.2d 213, 216 (4th Cir. 1991) (Powell, J.) ("[g]overnment
officials performing discretionary functions are shielded from civil
liability"); Bright v. McClure, 865 F.2d 623, 625 (4th Cir. 1989)
("[P]ublic officials . . . are clothed with qualified immunity in the per-
formance of discretionary functions.").

We emphasize that public officials seldom use their offices to
engage in conduct that is entirely beyond their discretionary authority.
In fact, plaintiffs rarely assert that the defendant officials were not
"acting pursuant to their job functions and within the scope of their
authority." See Jordan v. Doe, 38 F.3d 1559, 1566 (11th Cir. 1994).
This is because most § 1983 claims involve conduct that relates to, or
flows from, conduct that the official is indeed authorized to commit.
However, when a government official does act totally beyond the
scope of his authority, he received no immunity at common law and
is entitled to none under § 1983.

C.

We now turn to establishing a framework for discerning when a
government official may not claim qualified immunity because he has
exceeded his authority.

Before permitting an official to claim qualified immunity a court
must determine that the official's acts were not clearly established to

                     17
be beyond the scope of his authority. The defendant official bears the
burden of demonstrating that the conduct of which the plaintiff com-
plains "falls within the scope of the defendant's duties." Shechter v.
Comptroller of New York, 79 F.3d 265, 268 (2d Cir. 1996); Rich v.
Dollar, 841 F.2d 1558, 1563 (11th Cir. 1988) (holding that for immu-
nity an official "must first prove that `he was acting within the scope
of his discretionary authority when the allegedly wrongful acts
occurred.'") (quoting Zeigler v. Jackson, 716 F.2d 847, 849 (11th Cir.
1983)); see also Mackey v. Dyke, 29 F.3d 1086, 1095 (6th Cir. 1994)
(finding that "defendants bear the initial burden. . . [of] show[ing]
they were acting within their discretionary authority at the time in
question"); Gray v. Bell, 712 F.2d 490, 502 n. 36 (D.C. Cir. 1983) ("It
is clear that the scope of authority requirement is a prerequisite to any
application of official immunity whatever the level of protection
asserted or the nature of the claim involved."); Barker v. Norman, 651
F.2d 1107, 1124-25 (5th Cir. 1981) (to claim qualified immunity, a
defendant official must show that "the complained-of actions were
undertaken pursuant to the performance of his duties and within the
scope of his discretionary authority"). But, in order to ensure that pub-
lic officials are adequately protected from liability, an official's con-
duct falls within his authority unless a reasonable official in the
defendant's position would have known that the conduct was clearly
established to be beyond the scope of that authority.

In determining the scope of an official's authority, and whether the
act complained of was clearly established to be beyond that authority,
the issue is neither whether the official properly exercised his discre-
tionary duties, nor whether he violated the law. If these were the rele-
vant inquiries, any illegal action would, by definition, fall outside the
scope of an official's authority. See Shechter, 79 F.3d at 269. To
equate "the question of whether the defendants acted lawfully with
the question of whether they acted within the scope of their discre-
tion" is "untenable." Sims v. Metropolitan Dade Co., 972 F.2d 1230,
1236 (11th Cir. 1992); Barr, 360 U.S. at 572 ("A moment's reflection
shows [that such an approach] defeat[s] the whole doctrine.") (quot-
ing Gregoire, 177 F.2d at 581). Instead, a court must ask whether the
act complained of, if done for a proper purpose, would be within, or
reasonably related to, the outer perimeter of an official's discretionary
duties. Id. The scope of immunity "should be determined by the rela-
tion of the [injury] complained of to the duties entrusted to the offi-

                    18
cer." Doe v. McMillan, 412 U.S. 306, 319-20 (1973) (citing Barr, 360
U.S. at 573-74). An official acts beyond the scope of his authority
only if the injury occurred during the performance of an act clearly
established to be outside of the limits of that authority.

As an example of a court that properly focused upon the scope of
the defendant's duties, consider Sims v. Metropolitan Dade County,
972 F.2d 1230 (11th Cir. 1992). In Sims, an employee alleged that his
supervisors in the Dade County Department of Community Affairs
unconstitutionally suspended him from work for three days solely
because he had made inflammatory public statements. To determine
whether the supervisors acted within the scope of their authority the
Eleventh Circuit inquired whether suspending an employee was
within the scope of the supervisors' discretionary duties, not, as the
plaintiff employee urged, whether suspending an employee for exer-
cising First Amendment rights was within the scope of those supervi-
sory duties. Id. at 1236. The Sims court held that "[a]s supervisory
employees of the Department, the [d]efendants' duties included the
consideration of complaints about the conduct of Department employ-
ees, such as [plaintiff], and the administration of discipline" and for
this reason, the "[d]efendants successfully established that they acted
within the scope of their discretionary authority." Id.

Similarly, the proper inquiry in the instant case is whether
McGraw's action -- forming his own "government agency" corpora-
tion under the auspices of the Attorney General's Office -- was
clearly established to be beyond the scope of his authority. The issue
is not whether McGraw exceeded the scope of his authority by form-
ing this corporation in retaliation for speech critical of him.

In Doe and Barr the Supreme Court made clear that determination
of the scope of an official's authority depends upon an analysis of the
statutes or regulations controlling the official's duties. See Doe, 412
U.S. at 321-24 (carefully interpreting statutes dictating the duties of
the Public Printer and Superintendent of Documents); Barr, 360 U.S.
at 574-75 (analyzing duties of agency director under statute defining
authority of agency). See also Lenz, 51 F.3d at 1546-47 (relying on
both Florida statute that enumerates the duties of a guardian ad litem
and training manual for Florida guardian ad litem program); Krohn v.

                    19
United States, 742 F.2d 24, 30 (1st Cir. 1984) (examining statutes that
govern FBI duties).4

We turn, therefore, to an analysis of West Virginia law to deter-
mine whether a reasonable official in McGraw's position would have
understood that establishing a "government agency corporation" was
an act clearly established to be beyond the limits of his authority.
West Virginia law narrowly circumscribes the powers of the Attorney
General. Indeed, McGraw himself so held in an opinion he authored
as a justice of the Supreme Court of Appeals of West Virginia. See
Manchin v. Browning, 296 S.E.2d 909, 914-17 (W. Va. 1982).
Manchin held that under West Virginia law "the powers and duties of
the Attorney General" are limited to those "specified by the constitu-
tion and by rules of law prescribed pursuant thereto." Manchin, 296
S.E. at 915. See also State ex rel. McGraw v. Scott Runyan Pontiac-
Buick, Inc., 461 S.E.2d 516, 523 (W. Va. 1995) ("[T]he Attorney
_________________________________________________________________

4 McGraw argues that whether an action is clearly established to be
beyond the scope of a public official's authority must, like a Harlow
inquiry, be divined primarily from case law, and in the absence of spe-
cific case law to the contrary, an official must be held to have acted
within the scope of his authority. There are several problems with this
argument. First, McGraw's description of the Harlow inquiry is not
wholly accurate; "there is no requirement that the exact right allegedly
violated be previously specifically recognized by a court in order for it
[to] be held clearly established for qualified immunity purposes."
Buonocore v. Harris, 65 F.3d 347, 356-57 (4th Cir. 1995) (interior quota-
tion marks omitted). Second, although McGraw is correct that case law
is frequently crucial to a Harlow inquiry, this is because Harlow focuses
on the reach of clearly established statutory or constitutional rights,
which often are only illuminated by case law. In contrast, the scope of
a defendant official's authority will most frequently be governed by stat-
utes and regulations. Accordingly, whether an official's act was clearly
established to be beyond the scope of his authority depends upon a
review of the laws or regulations that governed his position at the time
of the act. Any relevant case law, of course, should also be considered
and accorded due weight. But, to require case law for this inquiry would
grant many officials immunity for actions well beyond their statutory
authority and rely on the faulty assumption that the limit of a government
official's authority is generally defined by case law, rather than statutes
or regulations.

                    20
General's powers are limited to those specifically conferred by stat-
ute."). The Manchin court extensively reviewed the authority histori-
cally granted the West Virginia Attorney General, and held that the
Attorney General does not enjoy broad common law powers.
Manchin, 296 S.E.2d at 915, overruling State v. Ehrlick, 64 S.E. 935
(W. Va. 1909).

Therefore, governed by McGraw's own holding for West Virgin-
ia's highest court, we must consider whether establishing a corpora-
tion is one of the duties "specified by the Constitution and by rules
of law" for the Attorney General. Id. at 915. The Constitution of West
Virginia simply provides that the Attorney General "shall perform
such duties as may be prescribed by law." W. Va. Const., art. 7, § 1
(1996). No West Virginia law expressly grants the Attorney General
the right to establish a corporation, let alone a"government agency"
corporation under the auspices of the Attorney General's office, and
no West Virginia Attorney General has ever done so. McGraw con-
cedes this.

What McGraw argues, however, is that W. Va. Code § 46A-7-
102(1) implicitly provides this authorization, by permitting the Attor-
ney General to "[r]eceive and act on complaints . . . [and] [e]stablish
programs for the education of consumers." The crucial flaw in
McGraw's argument is that forming a corporation is not establishing
a "program," and the West Virginia legislature is well aware of the
difference.

The West Virginia legislature has granted certain select govern-
ment entities the power to create public corporations. See W. Va.
Code § 5-26-4(13) (granting Governor's Cabinet on Children and
Families power to "charter public and quasi-public corporations");
§ 17-16B-11(b) (Public Port Authorities "authorized to create a quasi-
public corporation"). In addition, the legislature has occasionally
granted municipalities and counties the authority to charter public
corporations. See W. Va. Code § 10-2-4a (granting municipalities
power to create public corporation to act as park and recreation
board); § 7-15-4 (granting counties power to create public corpora-
tions to provide ambulance services); § 7-17-9 (granting power to
counties to create fire board as public corporation).

                    21
The power to create a public corporation, however, is clearly dis-
tinct from the power to establish a "program." Although the legisla-
ture has sparingly provided the authority to create public corporations,
far more frequently it has permitted a state official or agency to estab-
lish a program. See, e.g., W. Va. Code § 5A-8-5 (state records admin-
istrator "shall establish and maintain a program for the selection and
preservation of essential state records"); § 3-2-8(b)(2) (clerk of county
commission shall establish program of voter registration); § 7-1-3aa
(county commission "authorized and empowered to create a hazard-
ous material accident response program"); § 7-4-6(d)(2) (West Vir-
ginia Prosecuting Attorneys Institute's duties include duty "to
establish and implement general and specialized training programs");
§ 7-7-2 ("attorney general is . . . authorized . . . to establish such in-
service training programs [for prosecutors]"); § 7-148-9 (civil service
commission shall "establish or prescribe a training program for cor-
rectional officers"); § 15-2-41 (commission has power and duty to
"[d]evelop and maintain a comprehensive program to prevent drunk
driving"); § 16-22-2 (state bureau of public health "authorized to
establish and carry out a program designed to combat mental retarda-
tion . . . due to phenylketonuria, galactosemia, hypothyroidism, and
certain other diseases"); § 16-24-2 ("state director of health shall
establish and maintain a state hemophilia program"); § 18-2-11 ("state
board [of education] shall . . . establish . .. a sabbatical leave pro-
gram"); § 23-3-5 (worker's compensation division "authorized to
establish an electronic transfer program"); § 29-6-27 (civil service
commission division of department of personnel "shall establish a
[leave donation] program"); § 31-18A-5(14) (housing development
fund empowered "to establish and supervise [a building inspection]
program").

In sum, when the West Virginia legislature intends to grant a state
officer, county, or municipality the power to create a corporation, it
plainly so states. When the legislature intends to grant the lesser
power to establish a "program," its language is equally clear. In W.
Va. Code § 46A-7-102(1), the legislature only empowered the Attor-
ney General to "establish programs." As McGraw recognized when
serving as Chief Justice of the West Virginia Supreme Court of
Appeals, "[w]here the language of a statute is clear and without
ambiguity the plain meaning is to be accepted . . . ." Fraley v. Civil
Service Comm'n, 356 S.E.2d 483, 484 (W. Va. 1987) (quoting State

                    22
v. Elder, 165 S.E.2d 108, 109 (W. Va. 1968)). Thus, we must agree
with the district court that formation of a "government agency" corpo-
ration clearly exceeds the power § 46A-7-102(1) provides to the
Attorney General.

The only other source of authority that McGraw relies on is his
constitutionally-based oath of office. Pursuant to this oath, the Attor-
ney General swears to "faithfully discharge the duties of his said
office to the best of his skill and judgment." W. Va. Const. art. IV,
§ 5. McGraw claims that the oath empowered him to create his own
"government agency" corporation.

In pursuing this argument, McGraw ignores the holding of West
Virginia's highest court in State ex rel. Fahlgren Martin v. McGraw,
438 S.E.2d 338 (W. Va. 1993), specifically rebuffing his prior effort
to expand the Attorney General's limited powers on the basis of this
very oath. In Fahlgren Martin, McGraw asserted that his oath autho-
rized him to investigate and prosecute potential illegalities in state
contracts submitted to him for review. Id. at 343. The court unequivo-
cally rejected this claim. Instead, it narrowly construed the oath's
assignment of power, explaining that "the constitutional intent to pro-
mote good government does not grant the Attorney General the power
or duty to investigate or prosecute [potential contractual illegalities]."
Id. at 345. The court emphasized that the oath did not provide the
Attorney General with any additional powers, explaining that "[a]s
disappointing as it might be to any Attorney General . . . the powers
of the Attorney General [in West Virginia] are strictly defined by
Constitution and statute. This court does not have the right to create
powers which, based upon constitutional and legislative history, were
never intended." Id. McGraw does not even attempt to distinguish
Fahlgren Martin, or the similar ruling of McGraw v. Caperton, 446
S.E.2d 921, 926 (W. Va. 1994), which relied on Fahlgren Martin, to
reject McGraw's claim that the West Virginia Attorney General has
the power to bring a declaratory judgment action in his official capac-
ity.

McGraw points to no other source of authority empowering the
Attorney General to form a "government agency" corporation, and we
have found none.5 This is entirely consistent with the fact that the
_________________________________________________________________

5 In fact, we have found no mention of a "government agency corpora-
tion" in the statutes, regulations, or case law of West Virginia, let alone

                     23
West Virginia legislature, rather than its executive branch (or any
member of that branch), is the body vested with the power to create
government corporations. See Sims v. Fisher, 25 S.E.2d 216, 228 (W.
Va. 1943) (Public corporations are "the creature and arm of the State"
and are "created by special act [of the legislature]."). "A public corpo-
ration is an instrumentality of the State, founded and owned by the
State in the public interest, supported by public funds, and governed
by managers deriving their authority from the State." State v. Ohio
Valley Gen. Hosp. Ass'n, 140 S.E.2d 457, 460 (W. Va. 1965). See
also White v. Berryman, 418 S.E.2d 917, 924 n.15 (W. Va. 1992)
(public corporations "are entities created by the legislature"); Cowan
v. County Comm'n of Logan County, 240 S.E.2d 675, 678 (W. Va.
1977) (legislature alone has power to create public corporations or
municipalities, but the "`Legislature may confer upon a court or some
administrative officer or board the power to perform some judicial or
ministerial act in the formation of such public corporations'. . . . The
county commission, then, acts as an agency of the legislature per-
forming a ministerial act in the formation of public corporations")
(citing West v. West Virginia Fair Ass'n., 125 S.E. 353, 355-56 (W.
Va. 1924)); Wiseman v. Calvert, 59 S.E.2d 445, 453 (W. Va. 1950)
(same); W. Va. Const. art. VI, § 1 ("The legislative power shall be
vested in a senate and house of delegates.").

As McGraw himself clearly proclaimed in Manchin, the duties of
the West Virginia Attorney General are narrowly limited. 296 S.E.2d
at 915. The Attorney General is not even the "chief law enforcement
officer" of the state. Id. at 917. His role "is not to make public policy
in his own right on behalf of the state." Id. at 920. Nor does his statu-
tory authority authorize him "to assert his vision of state interest." Id.
(citing Motor Club of Iowa v. Dept. of Transportation, 251 N.W.2d
510, 514 (Iowa 1977)). In light of these pronouncements, and the lack
of any constitutional or statutory authority for McGraw's action, we
hold that in forming his own "government agency" Better Govern-
_________________________________________________________________

any reference to "a body politic a corporate instrumentality of govern-
ment with limited agency and quasi-sovereign capacity." The fact that
McGraw created an entity heretofore unknown to West Virginia law,
with personal funds no less, further evidences that he wandered far
beyond the limits of his authority.

                    24
ment Bureau corporation McGraw performed an act a reasonable offi-
cial in his position would have known was clearly established to be
beyond the scope of his official duties. Accordingly, he cannot claim
entitlement to qualified immunity for this conduct. The district court
properly refused to grant McGraw summary judgment on this ground.6

II.

A.

We now turn to the second major question presented in these con-
solidated cases -- whether the attorney-client privilege or the opinion
work product doctrine protected the information BGB sought from
Barbara Allen, Esquire. The parties do not dispute the facts giving
rise to this question.

Shortly after the Jividen memorandum and the Hechler response
surfaced, the Attorney General's Office retained Allen. A letter, dated
January 5, 1996, from two Managing Deputy Attorneys General
memorialized the engagement. The letter, written on official Attorney
General's Office stationery, states that Allen is being retained "as an
independent consultant to investigate a situation of possible document
mismanagement and confidentiality/security breaches. At the end of
your investigation we envision a written report including findings and
recommendations." Later that same day, one of the deputies wrote
Allen a second letter, also on official stationery,"to clarify that your
appointment to investigate the possible mismanagement of documents
and breach of confidentiality is in your capacity as a lawyer. You are
hereby appointed as Special Counsel to the Attorney General for the
purposes of that investigation."
_________________________________________________________________

6 Without discussion, the district court noted that it "grant[ed] summary
judgment to [BGB] on the issue of qualified immunity." Better Gov't,
904 F. Supp. at 533. In so stating, the court must have simply been
emphasizing its denial of McGraw's motion for summary judgment on
this issue. BGB did not move for, nor was it entitled to, affirmative relief
on qualified immunity grounds. Qualified immunity is a defense. Siegert
v. Gilley, 500 U.S. 226, 231 (1991). All that BGB claimed was that
McGraw could not avail himself of that defense; the only relief BGB
requested with regard to the qualified immunity issue was that the court
deny McGraw's motion for summary judgment, which the court did.

                    25
In the next few days, in response to the parties' joint motion, we
remanded the immunity appeal to the district court, and that court
granted BGB permission to engage in additional discovery regarding
the making and alleged destruction of the newly discovered docu-
ments. During the following weeks, BGB deposed McGraw, Hechler,
Senior Assistant Attorney General Daynus Jividen, former Chief Dep-
uty Attorney General Fran Hughes, and Donna Willis (the secretary
in the Attorney General's Office who leaked the Jividen memoran-
dum to BGB).

Meanwhile, Allen plunged ahead, interviewing nine people:
McGraw; Senior Assistant Attorneys General Charlene Vaughan,
Larry Bohham, Carolyn Stafford, and Jividen; Hughes; McGraw's
secretary, Jean Young; Hechler; and Willis. Allen conducted all inter-
views one on one, with no one present but Allen and the interviewee.
Allen's notes and summaries of these interviews represent the sole
records of these interviews. By the end of February, approximately
seven weeks after being retained, Allen had expended between 70 to
100 hours on the project, with 20 to 25 hours spent in investigation
and the remainder on drafting her report and doing a "great deal" of
legal research.

BGB timely served Allen with a subpoena duces tecum, noting her
deposition for February 21, 1996. Allen moved to quash the subpoena
asserting the work product doctrine and, on behalf of her client, the
attorney-client privilege, and other privileges.

Immediately prior to Allen's scheduled deposition, the magistrate
judge and the district court each held hearings and denied Allen's
motion to quash, rejecting most of her privilege claims. Allen was
ordered to attend the deposition and produce all documents respon-
sive to the subpoena duces tecum that constituted fact work product.
Allen was also instructed to prepare a privilege log detailing all other
documents, or portions thereof, claimed to be protected from disclo-
sure by attorney-client privilege or the opinion work product doctrine.
The log was to set forth the date, author, and subject matter of all doc-
uments not produced and to indicate those individuals with whom all
such documents had been shared. The court also directed Allen to
submit any withheld documents that BGB challenged for in camera
review.

                    26
When BGB took Allen's deposition on February 21, Allen declined
to answer various questions or produce certain documents on the
grounds of attorney-client privilege and opinion work product. By
February 23, Allen had prepared and filed a detailed privilege log.
She also simultaneously submitted the disputed documents to the
court for in camera review.

On February 29, BGB moved to enforce the district court's previ-
ous orders. Again, the magistrate judge and the district court rejected
the claim of attorney-client privilege for any of the documents. The
magistrate judge did order that certain opinion work product be
redacted from the documents; BGB does not challenge these redac-
tions.

Allen continued to refuse to turn over most of the documents or to
answer certain related questions on the grounds of attorney-client
privilege and the opinion work product doctrine. Although acknowl-
edging that Allen was acting in good faith, at her clients' behest, and
to protect her clients' claims of privilege and opinion work product,
BGB nonetheless moved that Allen be found in civil contempt.

After holding a hearing, the district court, on April 25, 1996, held
Allen in civil contempt, and imposed a fine of $250.00 per day for
each day she refused to comply with the court's orders. The district
court refused Allen's request to stay the contempt sanctions pending
appeal.

Allen and McGraw noted timely appeals of the district court's
order rejecting the privilege claims and finding Allen in contempt.
Allen also moved for a stay of the contempt sanctions pending appeal.
On May 3, 1996, Judge M. Blane Michael, sitting as a single circuit
judge, granted that motion and stayed the sanctions pending appeal.
Prior to the entry of that order, Allen had paid $1,500.00 in fines pur-
suant to the district court's contempt sanction order. We expedited
Allen and McGraw's appeals of the privilege issues and consolidated
them with the qualified immunity appeal.

On appeal, Allen and McGraw maintain that attorney-client privi-
lege, or the opinion work product doctrine, or both, prevent questions

                    27
about, and disclosure of, all or part of eighteen documents.7 Attorney-
client privilege is asserted as to sixteen of these documents. These
include: (1) Allen's handwritten notes of interviews she conducted in
January 1996 of McGraw and four of his assistant attorneys general,
and her typed summaries of those notes (two sets of documents from
each of five interviews, ten documents in all (Document nos. 1, 2, and
5-12)); (2) a partial draft report that Allen prepared during early Feb-
ruary 1996 (Document no. 19); (3) Allen's handwritten notes of her
January 17, 1996 interview of the former Chief Deputy Attorney Gen-
eral and her typed summary of those notes (two documents, nos. 3
and 4); (4) handwritten notes prepared on January 3, 1996 by Deputy
Attorney General Carolyn Stafford (Document no. 13); (5) a timeline
of the activities of Donna Willis, which Stafford prepared at Allen's
request (Document no. 14); and (6) a collection of certain employ-
ment records of Donna Willis (Document no. 20). Allen and McGraw
also assert that portions of some of these documents constitute opin-
ion work product. Attorney-client privilege is not asserted as to the
remaining two documents -- handwritten notes and a typed summary
of Allen's January 18, 1996 interview with Secretary of State Hechler
(Documents nos. 16 and 17). Allen and McGraw do maintain, how-
ever, that portions of these documents constitute opinion work prod-
uct.

B.

We turn first to the claim of attorney-client privilege made with
regard to communications between members of the Attorney Gener-
al's Office and Allen.
_________________________________________________________________

7 Allen submitted twenty documents for in camera review but on appeal
no claim of attorney-client privilege or opinion work product is asserted
as to two of these documents: Allen's summaries of her interviews with
Jean Young (Document no. 18) and Donna Willis (Document no. 15).
Allen turned both of these documents over to BGB, after the magistrate
judge had redacted the portions of them that he found to be opinion work
product. BGB does not appeal these redactions. (Allen's assertion on
appeal that part of Document no. 15 was outside the scope of the sub-
poena duces tecum is meritless. Therefore, as the magistrate judge
directed, that part of Document no. 15 must also be disclosed to BGB.)

                    28
Like all privileges, the attorney-client privilege "interferes with the
truth seeking mission of the legal process," and therefore is not "fa-
vored." United States v. Aramony, 88 F.3d 1369, 1489 (4th Cir.
1996). The Supreme Court, however, has expressly recognized that
the attorney-client privilege enjoys a special position as "the oldest of
the privileges for confidential communications known to the common
law" and that the privilege serves a salutary and important purpose:
to "encourage full and frank communication between attorneys and
their clients and thereby promote broader public interests in the obser-
vance of law and administration of justice." Upjohn Co. v. United
States, 449 U.S. 383, 389 (1981). Accordingly, if a party demon-
strates that attorney-client privilege applies, the privilege affords all
communications between attorney and client absolute and complete
protection from disclosure. See In re Grand Jury Proceedings, 1996
WL 732101 at *2, ___ F.3d ___, ___ (4th Cir. 1996) ("No doubt
exists that under normal circumstances, an attorney's advice provided
to a client, and communications between attorney and client are pro-
tected by attorney-client privilege.").

A party asserting the privilege must demonstrate:

        (1) the asserted holder of the privilege is or sought to
        become a client; (2) the person to whom the communication
        was made (a) is a member of the bar of a court, or his subor-
        dinate and (b) in connection with this communication is act-
        ing as a lawyer; (3) the communication relates to a fact of
        which the attorney was informed (a) by his client (b) with-
        out the presence of strangers (c) for the purpose of securing
        primarily either (i) an opinion on law or (ii) legal services
        or (iii) assistance in some legal proceeding, and not (d) for
        the purpose of committing a crime or tort; and (4) the privi-
        lege has been (a) claimed and (b) not waived by the client.

United States v. Tedder, 801 F.2d 1437, 1442 (4th Cir. 1986) (quoting
United States v. United Shoe Machinery Corp., 89 F. Supp. 357, 358-
59 (D. Mass. 1950)), cert. denied, 480 U.S. 938 (1987).

BGB, as it forthrightly acknowledges, has never questioned "[i]n
its numerous briefs on the contempt issues" that the Attorney General
has established most of these criteria. See Brief of Appellees at 57.

                    29
Thus, BGB makes no claim that the Attorney General and his Office
were not Allen's clients. (For this reason when referring to Allen's
clients, we refer to McGraw and the Office interchangeably herein.)
Nor does BGB assert that Allen is not a member of the bar, that the
privilege was ever waived, or that any communications were made for
the purpose of committing a crime or tort.8

Rather, BGB focuses solely on Allen's role when the communica-
tions at issue occurred, and the purpose of those communications.
BGB asserts that Allen acted as an investigator rather than as an attor-
ney, and consequently, the client communications at issue here were
not made for the purpose of securing legal services. The magistrate
judge and the district court so held, concluding for this reason that the
attorney-client privilege did not protect the communications between
Allen and her clients made during the investigation.

The parties agree that our standard of review is twofold. To the
extent a district court's holding that the attorney-client privilege does
not protect communications "rest[s] essentially on determinations of
fact," we review those determinations for "clear error." United States
_________________________________________________________________

8 Nor does BGB maintain that the attorney-client privilege is inapplica-
ble to communications between a governmental officer or entity and the
officer or entity's attorney. The district court expressly held "governmen-
tal officials can rely on the attorney-client privilege to protect confiden-
tial communications in certain circumstances." Better Gov't, 924 F.
Supp. at 733. That holding accords with the relevant authority. See, e.g.,
Coastal States Gas Corp. v. Dep't. of Energy, 617 F.2d 854, 863 (D.C.
Cir. 1980) ("[I]t is clear that an agency can be a `client' and agency law-
yers can function as `attorneys' within the relationship contemplated by
the privilege"); Green v. Internal Revenue Service, 556 F. Supp. 79, 85
(N.D. Ind. 1982) (privilege is unquestionably applicable to relationship
between government attorneys and administrative personnel), aff'd, 734
F.2d 18 (7th Cir. 1984); Resolution Trust Corp. v. Diamond, 137 F.R.D.
634, 643 (S.D.N.Y. 1991) (government agencies may invoke privilege,
but bear same burden as do private parties of establishing its applicabil-
ity); In the Matter of Grand Jury Subpoenas Duces Tecum, 574 A.2d
449, 454 (N.J. Super. Ct. App. Div. 1989) ("[W]e have no hesitancy in
holding that the privilege is fully applicable to communications between
a public body and an attorney retained to represent it."). See also NLRB
v. Sears, Roebuck & Co., 421 U.S. 132, 153 (1975).

                    30
v. Aramony, 88 F.3d at 1389 (quoting Sheet Metal Workers Int'l Ass'n
v. Sweeney, 29 F.3d 120, 123 (4th Cir. 1994)). Our review is de novo,
however, to the extent the court's holding rests on application of con-
trolling legal principles to the facts. See In re Grand Jury Proceed-
ings, Thursday Special Grand Jury, 33 F.3d 342, 353 (4th Cir. 1994).
See also In re Grand Jury Proceedings, 1996 WL 732101 at *4, ___
F.3d at ___.

The principal error in the district court's holding is a legal one. The
court apparently believed that if a client retains an attorney to perform
the "rudimentary" task of conducting an investigation, that assign-
ment can never constitute legal work and so the attorney-client privi-
lege does not protect communications between the client and the
investigating attorney. Better Gov't, 924 F. Supp. at 733 n.5. The
Supreme Court's landmark decision in Upjohn renders this theory
untenable.

In Upjohn, a corporation's in-house general counsel conducted an
internal "factual" investigation of "questionable payments" that some
of the corporation's subsidiaries had made to foreign governments.
449 U.S. at 387-89. This investigation, which involved in-house
counsel requesting certain employees to complete a questionnaire and
interviewing those and other employees, was the only legal work at
issue in Upjohn. Explaining that the attorney-client privilege "exists
to protect not only the giving of professional advice to those who can
act on it but also the giving of information to the lawyer to enable him
to give sound and informed advice," 449 U.S. at 390, a unanimous
Supreme Court held that the privilege protected the questionnaires
and the attorney-investigators' notes of their interviews with Upjohn
employees. Although the focus of Upjohn's analysis was on whether
the scope of the privilege included communications to counsel by
employees outside the corporation's "control group," the Court's
affirmative answer to this question necessarily implies a recognition
that an attorney's investigation may constitute a legal service, encom-
passed by the privilege.

Indeed, the Supreme Court in Upjohn expressly noted that "[t]he
first step in the resolution of any legal problem is ascertaining the fac-
tual background and sifting through the facts with an eye to the
legally relevant." Id. at 390-91. By itself this statement demonstrates

                     31
the defect in the district court's reasoning that"legal counsel is not
necessary" to perform the "rudimentary" function of conducting an
investigation. Better Gov't, 924 F. Supp. at 733 n.5.9

But the Upjohn pronouncement hardly stands alone. Courts have
consistently recognized that investigation may be an important part of
an attorney's legal services to a client. See, e.g., United States v.
Rowe, 96 F.3d 1294, 1297 (9th Cir. 1996); Dunn v. State Farm &
Casualty Co., 927 F.2d 869, 875 (5th Cir. 1991) (applying Mississippi
law); In re Grand Jury Subpoena, 599 F.2d 504, 510-11 (2d Cir.
1979); Diversified Indus. v. Meredith, 572 F.2d 596, 606-10 (8th Cir.
1977) (en banc hearing 1978); Arcuri v. Trump Taj Mahal Assocs.,
154 F.R.D. 97, 104 (D.N.J. 1994); In re Int'l Sys. & Controls Corp.
Sec. Litig., 91 F.R.D. 552, 557 (S.D. Tex. 1981), vacated on other
grounds, 693 F.2d 1235 (5th Cir. 1982); In re LTV Sec. Litig., 89
F.R.D. 595, 599-611 (N.D. Tex. 1981); In re Grand Jury Subpoena,
478 F. Supp. 368, 371-73 (E.D. Wis. 1979). Indeed, BGB itself relies
on a case in which the court expressly held that"the attorney-client
privilege encompasses factual investigations by counsel." United
States v. Davis, 131 F.R.D. 391, 398 (S.D.N.Y. 1990).10
_________________________________________________________________

9 The district court's suggestion that the Attorney General's Office
"likely has a staff of investigators" undermines rather than supports the
court's conclusion that the Office did not hire Allen in her capacity as
an attorney. Better Gov't, 924 F. Supp. at 733 n.5. If the Attorney Gener-
al's Office simply needed a lay investigator to collect and summarize
information, it could have used its own staff and avoided the expense of
retaining outside legal counsel. The very retention of outside counsel
indicates that the Office wanted someone who could collect and "sift[ ]
through the facts with an eye to the legally relevant." Upjohn, 449 U.S.
at 390-91.

10 In Davis, a government contract case, the government and the con-
tractor sought documents from each other and each party asserted
attorney-client privilege. In the course of its opinion, the court unremark-
ably recognized that for communications to be privileged, an attorney
"must be functioning as an attorney" and that attorney-created documents
whose "primary purpose" was "business negotiations" rather than "legal
advice were not privileged." Davis, 131 F.R.D. at 401. The court also
held, however, that the attorney-client privilege protected communica-
tions made by a government official to a FBI agent investigating a matter

                    32
Of course, not all communications between an attorney and client
during attorney-conducted investigations constitute legal work enti-
tled to attorney-client privilege. For example, no privilege attaches
when an attorney performs investigative work in the capacity of an
insurance claims adjuster, rather than as a lawyer. See Harper v. Auto
Owners Ins. Co., 138 F.R.D. 655, 671 (S.D. Ind. 1991); Mission Nat'l
Ins. Co. v. Lilly, 112 F.R.D. 160, 163 (D. Minn. 1986). But even in
these cases the courts did not suggest, let alone hold, that investiga-
tion can never constitute legal work. Quite the contrary, they carefully
instructed that only "[t]o the extent" attorneys acted as claims adjust-
ers, a "pure, ordinary business function," was their investigation "out-
side the scope of the asserted privileges." Mission Nat'l, 112 F.R.D.
at 163. See also Harper, 138 F.R.D. at 671 ("To the extent this attor-
ney acted as a claims adjuster, claims process supervisor, or claim
investigation monitor, and not as a legal advisor, the attorney-client
privilege would not apply.").

Thus, even these cases are entirely consistent with the great body
of law holding that confidential communications made to attorneys
"hired to investigate through the trained eyes of an attorney" are privi-
leged. In re International Sys., 91 F.R.D. at 557. As the court
explained in In re LTV Securities Litig., when rejecting the argument
that the privilege should not apply when the attorneys involved per-
formed an "investigative rather than strictly legal" function:

       [W]hile in house accountants or lay investigators could have
       been employed to investigate the events in question, neither
_________________________________________________________________

for government attorneys. Id. at 398. In fact, the Davis court concluded
that all investigative materials were protected by either attorney-client
privilege or the work product doctrine. Id. at 403-408. The only other
cases BGB relies on to support its argument that investigation does not
constitute legal work are North American Mortgage Investors v. First
Wisconsin Nat'l Bank of Milwaukee, 69 F.R.D. 9 (E.D. Wis. 1975), and
City of Virginia Beach v. U.S. Dep't of Commerce, 805 F. Supp. 1323
(E.D. Va. 1992), aff'd in part, rev'd in part on other grounds, 995 F.2d
1247 (4th Cir. 1993). Both cases concluded that the mere performance
by a lawyer of a task does not privilege communications made during
that task; neither holds (nor suggests) that an attorney's investigation
never constitutes privileged legal work.

                    33
        would have brought to bear the same training, skills and
        background possessed by attorneys and necessary to make
        the professional independent analysis and legal recommen-
        dations sought by the LTV Board of Directors.
89 F.R.D. at 600-01. In sum, Upjohn made "clear that fact finding
which pertains to legal advice counts as professional legal services."
Rowe, 96 F.3d at 1297 (internal citations omitted). See also In re
Grand Jury Subpoena, 599 F.2d at 510 (investigation by law firm
retained to investigate and provide legal advice based on that investi-
gation "trigger[s] the attorney-client privilege").11

Accordingly, we must reject the legal theory espoused by district
court that the attorney-client privilege does not apply here, simply
because Allen's assigned duties were investigative in nature.12 The
_________________________________________________________________

11 Our good colleague in dissent suggests that because Allen was
engaged to investigate the Attorney General's Office, communications
made between Allen and employees of that Office, who may have been
"targets" of the investigation, should not be protected by attorney-client
privilege. Upjohn forecloses this contention. In Upjohn, counsel for a
corporation sought and obtained information from numerous employees
of that corporation as part of an investigation of"possibly illegal" pay-
ments made by the corporation to foreign government officials. 449 U.S.
at 386. The Upjohn employees who were interviewed by the corpora-
tion's counsel were in precisely the same position as the employees of
the Attorney General's Offices whom Allen interviewed. The Supreme
Court held that the attorney-client privilege protected communications
between Upjohn's counsel and its employees, regardless of rank, because
the communications were made in order to formulate and render legal
advice to the corporation itself. Id. at 389-397. Neither the dissent nor
BGB claim that a governmental entity cannot avail itself of attorney-
client privilege to the same extent as a corporation. See supra n.8. Of
course, the underlying facts communicated between a corporate or gov-
ernmental entity's employees and its counsel are not privileged and
BGB, like the Government in Upjohn, 449 U.S. at 395, is free to obtain
these facts by questioning the same employees.

12 The district court also concluded that the "general policies favoring
disclosure" in 42 U.S.C. § 1983 cases create an extra barrier for a § 1983
defendant asserting attorney-client privilege. Better Gov't, 924 F. Supp.
at 733-34. There is no support for this legal theory either. In the cases

                    34
relevant question is not whether Allen was retained to conduct an
investigation, but rather, whether this investigation was "related to the
rendition of legal services." Dunn, 927 F.2d at 875. If it was, and it
clearly was here, then "[t]he privilege is not waived." Id. See also
Rowe, 96 F.3d at 1297.

To the extent the district court's conclusion to the contrary consti-
tuted a factual finding, it was clearly erroneous. Examination of the
record permits only one conclusion: Allen was retained to conduct an
investigation using her legal expertise. Abundant evidence unequivo-
cally supports this conclusion, and no evidence contradicts it.

In reaching a contrary conclusion, the district court appeared to
rely on the engagement letters, and Allen's similar description of her
charge set forth in her motion to quash the subpoena. Id.13 The first
_________________________________________________________________

upon which the district court and BGB rely, the courts refused to recog-
nize or extend other privileges because to do so would prevent civil
rights plaintiffs from discovering critical facts. See, e.g., Skibo v. City of
New York, 109 F.R.D. 58, 63-64 (E.D.N.Y. 1985) (claims of "self critical
analysis" privilege and executive privilege did not bar discovery of Inter-
nal Affairs Division's Procedural Manual and employee effectiveness
evaluations in excessive force case when documents sought were the
"only available source of the information"). The rationale of those cases
does not apply here, even by analogy, because, as noted within, the
attorney-client privilege does not protect underlying facts, only attorney-
client communications about these facts. Upjohn, 449 U.S. at 395. Thus,
no privilege prevents BGB from interviewing, indeed deposing, every
witness Allen interviewed, and so obtaining the same facts. What BGB
may not do is ask Allen or her clients what they said to each other.

13 The district court may also have relied on two newspaper articles that
characterize Allen as a "special investigator." Id. The articles, of course,
constitute unsworn hearsay, entitled to no weight. See, e.g., Pan-Islamic
Trade Corp. v. Exxon Corp., 632 F.2d 539, 556-57 (5th Cir.), reh'g
denied, 642 F.2d 1210 (5th Cir. 1980), cert. denied, 454 U.S. 927 (1981).
BGB does not make any serious argument to the contrary but simply
asserts that consideration of them, if error, was harmless. Even if cred-
ited, the articles hardly prove Allen acted solely as an investigator, rather
than as a lawyer using legal expertise to conduct an investigation; the
articles described Allen as a lawyer who had been "hired to investigate"
and "provide a report as quickly as possible." Associated Press, McGraw
Hires Investigator, Charleston Daily Mail, January 6, 1996; Associated
Press, West Virginia Investigating Missing File Case, The Columbus
Dispatch, January 6, 1996.

                     35
engagement letter, dated January 5, 1996, signed by Managing Dep-
uty Attorneys General Deborah Henry and William Steele states:

         Thank you for meeting with us yesterday. Based upon our
        discussions, we would like to retain you as an independent
        consultant to investigate a situation of possible document
        mismanagement and confidentiality/security breaches. At
        the conclusion of your investigation we envision a written
        report including findings and recommendations.

        This is to confirm that we agreed upon an hourly rate of
        $125.00 for your services.

The second letter, which Henry alone sent by facsimile later the same
day, states:

         I am writing to clarify that your appointment to investi-
        gate the possible mismanagement of documents and breach
        of confidentiality is in your capacity as a lawyer. Thus, you
        are hereby appointed as Special Counsel to the Attorney
        General for the purpose of that investigation.

In the memorandum in support of her motion to quash, Allen echoed
that she had been appointed as "Special Counsel to the Attorney Gen-
eral for the purpose of investigating possible breach[es] of confidenti-
ality within the Office of the Attorney General and possible
mismanagement of documents within the Office of the Attorney Gen-
eral."

The district court apparently regarded the second engagement let-
ter's statement that Allen was hired in her "capacity as a lawyer" as
an after-the-fact, self-serving attempt to shield relevant, damaging
facts from disclosure and so refused to be bound by this statement.
Better Gov't, 924 F. Supp. at 733. Of course, attorney-client privilege
is never "available to allow a [client] to funnel its papers and docu-
ments into the hands of its lawyers for custodial purposes and thereby
avoid disclosure." Radiant Burners v. American Gas Ass'n, 320 F.2d
314, 324 (7th Cir.), cert. denied, 375 U.S. 929 (1963). But we find
it difficult to understand why the second letter is suspect in view of

                    36
the fact that, as BGB acknowledges, it was sent the same day as the
first letter, and before Allen conducted any interviews. Since attorney-
client privilege protects only the disclosure of client communications,
and not the disclosure of any underlying facts, Upjohn, 449 U.S. at
395, a client cannot possibly hide information simply by communicat-
ing it to his lawyer; BGB could have simply deposed each of the par-
ties that Allen interviewed and discovered this information itself.

However, with or without the second letter, a court cannot reason-
ably infer from the record in this case that Allen acted as an "investi-
gator solely and not as both investigator and lawyer." Better Gov't,
924 F. Supp. at 733 n.5. Rather, the record clearly indicates, as both
the first engagement letter and Allen's description of her task in her
motion to quash expressly state, that the Attorney General's Office
retained a lawyer, Allen, to investigate and prepare "a written report
including findings and recommendations." Obviously, as BGB points
out, Allen's status as an attorney, is not, in itself, sufficient to estab-
lish she was hired to do legal work. But just as obviously, clients
often do retain lawyers to perform investigative work because they
want the benefit of a lawyer's expertise and judgment. As Upjohn and
its progeny demonstrate, if a client retains an attorney to use her legal
expertise to conduct an investigation, that lawyer is indeed perform-
ing legal work.

In addition to the documents upon which the district court seemed
to rely, i.e. the engagement letter and the motion to quash, other evi-
dence, apparently not examined by the district court, further supports
the conclusion that the Attorney General's Office retained Allen to
use her legal talents and judgment in conducting the investigation. For
example, at deposition, in response to questions from BGB's counsel,
Allen explained that of the 70 to 100 hours this assignment consumed,
she spent only 20 to 25 hours on investigation per se, spending the
remainder of her time on legal tasks -- researching legal issues, pre-
paring memoranda of interviews, and composing her written report.
BGB did not and does not suggest that Allen lied in so testifying
under oath. Nor did BGB offer any evidence contrary to this testi-
mony.

Similarly, William Steele, one of the two Managing Deputies who
signed the letter retaining Allen, stated in a sworn affidavit that "Mrs.

                     37
Allen was specifically asked not only to investigate but also to make
findings and recommendations to the Attorney General and the
Office. We anticipated that her findings and recommendations would
be based on her investigation, her factual and legal analysis, and her
experience as an attorney." Steele emphasized that "there was and is
no question in my mind that [Allen] was retained in her capacity as
an attorney."

Furthermore, Allen's interview memoranda evidence that her
understanding of the underlying legal issues dictated the direction of
the interviews. Additionally, examination of the draft of Allen's
report indicates it is not the type of report one would expect of a lay
investigator. Rather, the report, though incomplete, contains legal
conclusions as to past events, as well as recommendations for future
conduct, conclusions which only a lawyer is qualified to make.

In short, when controlling legal principles are applied to the undis-
puted record evidence, a court must conclude that the Attorney Gen-
eral's Office retained Allen to conduct an investigation in her capacity
as an attorney, for the purpose of providing legal services and advice.
Therefore, the attorney-client privilege protects all communications
between Allen and the attorneys in the Attorney General's Office that
occurred in connection with her investigation. For this reason, Allen
need not respond to questions regarding the substance of these com-
munications, and she need not produce her notes or summaries of
interviews of McGraw or any of his assistants (Document nos. 1, 2,
5-12) or her draft report (Document no. 19), all of which constitute
privileged communications between attorney and client.

C.

The attorney-client privilege is also claimed for several other com-
munications.

First, it is asserted that the privilege protects Allen's notes and
summaries of her interviews of Fran Hughes, a former Chief Deputy
Attorney General (Document nos. 3 and 4). Although Hughes served
as a member of the Attorney General's Office during the time frame
relevant to the activities Allen investigated, Hughes was not
employed by the Office at the time of her interview with Allen.

                    38
BGB does not assert that communications with former employees
should be entitled to any less protection than communications with a
client's current employees receive. The Supreme Court in Upjohn left
open the question of whether the scope of the attorney-client privilege
extends to include communications with former, as well as current,
employees. 449 U.S. at 394 n.3. However, in a concurring opinion,
Chief Justice Burger indicated his belief that the privilege should
apply to communications by former employees: "in my view the
Court should make clear now that, as a general rule, a communication
is privileged at least when, as here, an employee or former employee
speaks at the direction of the management with an attorney regarding
conduct or proposed conduct within the scope of employment." Id. at
402-03 (Burger, C.J., concurring).

Most lower courts have followed the Chief Justice's reasoning and
granted the privilege to communications between a client's counsel
and the client's former employees. See In re Coordinated Pretrial
Proceedings in Petroleum Prod. Antitrust Litig., 658 F.2d 1355, 1361
n.7 (9th Cir. 1981) (The Upjohn "rationale applies to the ex-
employees . . . involved in this case. Former employees, as well as
current employees, may possess the relevant information needed by
corporate counsel to advise the client. . . ."), cert. denied, 455 U.S.
990 (1982); Admiral Ins. Co. v. United States Dist. Ct. for Dist. of
Arizona, 881 F.2d 1486, 1493 (9th Cir. 1989) (relying on Coordinated
Pretrial Proceedings); Porter v. Arco Metals Co., 642 F. Supp. 1116,
1118 (D. Mont. 1986) (Upjohn indicates that "the attorney-client priv-
ilege may extend to [defendant's] former employees . . . [with regard
to their communications with] the company's counsel."); United
States v. King, 536 F. Supp. 253, 259 (C.D. Cal. 1982) ("[The
attorney-client] relationship existed even though[the witness] was not
an employee of [the client] at the time of the conversation."),
overruled on other grounds by United States v. Zolin, 842 F.2d 1135
(9th Cir. 1988); Amarin Plastics v. Maryland Cup Corp., 116 F.R.D.
36, 41 (D. Mass. 1987) ("In some circumstances, the communications
between a former employee and a corporate party's counsel may be
privileged.").14
_________________________________________________________________

14 Those courts that have denied the privilege to communications
between the client's attorney and former employees have generally been

                    39
In light of the purpose underlying the privilege, this conclusion
seems warranted. The Supreme Court has explained that the attorney-
client privilege "rests on the need for the advocate and counselor to
know all that relates to the client's reasons for seeking representation
if the professional mission is to be carried out." Trammel v. United
States, 445 U.S. 40, 51 (1980). The Court reiterated this "need to
know" focus in Upjohn: "the privilege exists to protect not only the
giving of professional advice to those who can act on it but also the
giving of information to the lawyer to enable him to give sound and
informed advice." 449 U.S. at 390. In rejecting the "control group"
test for determining which employees are within the scope of a corpo-
ration's attorney-client privilege, the Upjohn Court recognized that "it
will frequently be employees beyond the control group . . . who will
possess the information needed by the corporation's lawyers." Id. at
391.

Accordingly, we hold that the analysis applied by the Supreme
Court in Upjohn to determine which employees fall within the scope
of the privilege applies equally to former employees. In this case, the
Attorney General's Office employed Hughes during the time period
in question and she possessed information relevant to Allen's investi-
gation. Allen interviewed Hughes at the direction of her client, in
order to provide legal advice to her client. Moreover, Allen needed
the information that Hughes could provide in order to develop her
legal analysis for her client. Consequently, Allen's notes and sum-
mary of her interview with Fran Hughes (Document nos. 3 and 4) are
protected, and Allen need not answer questions regarding her inter-
view with Hughes.
_________________________________________________________________

following state law or concluded that the former employee had ceased
being employed by the client before the relevant conduct occurred.
Nakajima v. General Motors, 857 F. Supp. 100, 104 (D.D.C. 1994) (D.C.
law); Barrett Industrial Trucks v. Old Republic Ins. Co., 129 F.R.D. 515,
517-18 (N.D. Ill. 1990) (Illinois law); Connolly Data Sys. v. Victor
Technologies, 114 F.R.D. 89, 93-94 (S.D. Cal. 1987) (California law). Of
course, state law does not apply in this § 1983 action, and it is undisputed
that the Attorney General's Office did employ Hughes during the rele-
vant time frame.

                    40
The attorney-client privilege is also claimed to protect the collec-
tion of certain employment records of Donna Willis (Document no.
20). Although attorneys in the Attorney General's Office created por-
tions of these documents, the records do not contain communications
by those attorneys to Allen for her legal advice. Indeed, most of these
records appear to pre-date Allen's engagement. Accordingly, the
attorney-client privilege does not protect Document No. 20.

The last two documents for which the attorney-client privilege is
asserted are certain handwritten notes (Document no. 13) and a time-
line of Donna Willis' activities (Document no. 14). Although the table
of contents to the documents submitted for in camera review states
that Document no. 13 consists of "handwritten notes prepared on Jan-
uary 3, 1996 by Carolyn Stafford," the summary of this document
states that it consists of "Handwritten Interview Notes of Interview
with Carolyn Stafford, Deputy Attorney General." The document
itself includes five pages of handwritten notes in which the author is
unnamed; two pages of the notes seem to be dated,"4-10-95" and "6-
7-95," well before the date on which Allen was retained, January 3,
1996. For this reason, we simply cannot determine from examination
of the record the author, purpose, or timeframe of these notes and so
cannot determine whether attorney-client privilege applies. On
remand, the district court should make these determinations. Only if
the court concludes that the notes were prepared by Allen, or by a
member of the Attorney General's Office at her request, after that
Office retained her, and that the notes were to assist her in performing
the investigation and giving advice to her client, does attorney-client
privilege attach. Otherwise, no privilege applies.

Document no. 14, the "Timeline for Donna Willis prepared by Car-
olyn Stafford at Barbara Allen's request" presents similar problems.
While not mislabelled, neither the table of contents, nor the summary,
nor the timeline itself, indicate when Stafford prepared the timeline
for Allen. This deficiency again prevents us from determining
whether the privilege protects the timeline. If Stafford prepared the
timeline prior to the time that the Attorney General's Office retained
Allen, the document is not privileged; if a member of the Attorney
General's Office prepared the timeline for Allen after she was
retained to aid her in performing her investigation and report, the

                    41
timeline is privileged. Again, we leave these determinations to the
district court's careful analysis on remand.

D.

Finally, we address Allen's claims that opinion work product pro-
tects some of the documents submitted for in camera review. Because
we have already held attorney-client privilege applies to certain docu-
ments or because the opinion work product doctrine is not asserted as
a shield to discovery, this inquiry involves only three documents.
These are: Allen's handwritten notes of and typewritten summary of
her interview with Secretary of State Hechler (Document nos. 16 and
17), and Allen's selection and collection of certain of Donna Willis'
employment records (Document no. 20).

In contrast to fact work product, which is discoverable "upon a
showing of both a substantial need and an inability to secure the sub-
stantial equivalent of the materials by alternate means without undue
hardship," opinion work product "enjoys a nearly absolute immunity
and can be discovered only in very rare and extraordinary circum-
stances." In re Grand Jury Proceedings, Thursday Special Grand
Jury, 33 F.3d 342, 348 (4th Cir. 1994). Accord National Union Fire
Ins. v. Murray Sheet Metal, 967 F.2d 980, 984 (4th Cir. 1992). See
also Fed. R. Civ. P. 26(b)(3). Courts carefully guard opinion work
product from disclosure to an opposing party, fearing that otherwise
"[a]n attorney's thoughts, heretofore inviolate, would not be his own."
Hickman v. Taylor, 329 U.S. 495, 511 (1947). Furthermore, revealing
an attorney's thoughts and opinions to an opposing party runs con-
trary to the principles underlying the adversary process. "Discovery
was hardly intended to enable a learned profession to perform its
functions . . . on wits borrowed from the adversary." Hickman, 329
U.S. at 516 (Jackson, J., concurring). If courts failed to protect opin-
ion work product, lawyers would lose the incentive to do thorough
research, relying instead on the opposing party's effort; clients and
our adversary system would suffer as a result.

To qualify for protection under the work product doctrine, a lawyer
must create the document in anticipation of litigation. In re Grand
Jury Proceedings, 33 F.3d at 348. Once that threshold is met, opinion
work product is that which contains an attorney's"mental impres-

                    42
sions, conclusions, opinions or legal theories . . . concerning the liti-
gation." National Union, 967 F.2d at 984 (internal quotation marks
omitted). If material constitutes opinion work product it is "absolutely
immune from discovery" whether it was "actually prepared by the
attorney or another representative of the party." Id. (internal quotation
marks omitted). With these principles in mind, we turn to examination
of the three documents at issue here.

Most of Document no. 16, Allen's handwritten notes of her inter-
view with Hechler, has already been produced. Allen does seek to
shelter, as opinion work product, a portion of page 2 of this docu-
ment. In describing this item in the material submitted for in camera
review, Allen states, "[t]he entry [is] covered with editing tape which
I couldn't get off; however, the entry can be read[ ] if the page [of the
original document] is held up to the light." We have examined the
record for this entry -- the original documents submitted for in cam-
era review are missing. Accordingly, we cannot make any assessment
as to this document. On remand, the district court, in view of the prin-
ciples set forth within, should assess whether this entry constitutes
opinion work product.

Document no. 17 is Allen's typewritten summary of her interview
with Secretary of State Hechler. BGB has already received certain
redacted portions of this document. Allen seeks to prevent disclosure
of the remainder of the document. Clearly Allen prepared the sum-
mary in anticipation of litigation. She was hired in the midst of this
very litigation because her client failed to produce a relevant docu-
ment requested in discovery; part of her charge was to investigate
why this happened and make recommendations for the future. More-
over, as the district court recognized, all parties anticipated further lit-
igation growing out of Donna Willis' discharge. Not only did Allen
prepare the document in anticipation of litigation, but the information
Allen gained from Hechler, later memorialized in her interview sum-
mary, tends to indicate the focus of her investigation, and hence, her
theories and opinions regarding this litigation. See Upjohn, 449 U.S.
at 399 ("Forcing an attorney to disclose notes and memoranda of wit-
nesses' oral statements is particularly disfavored because it tends to
reveal the attorney's mental processes."). Accord Cox v. Administra-
tor U.S. Steel & Carnegie, 17 F.3d 1386, 1422 (11th Cir.) ("In
Upjohn, the Supreme Court made clear that an attorney's notes and

                     43
memoranda of a witness's oral statements is considered to be opinion
work product."), modified on reh'g, 30 F.3d 1347 (11th Cir. 1994),
cert. denied, 115 S. Ct. 900 (1995). For these reasons, we agree with
Allen that the contested portions of this document constitute opinion
work product; she need not disclose them.

Finally, we turn to Document no. 20. It contains pages of selected
employment records concerning Donna Willis, which Allen requested
that Carolyn Stafford and Charlene Vaughn provide to her. We have
held that attorney-client privilege does not protect these records. Yet,
just as Allen prepared the interview notes and summaries in anticipa-
tion of litigation, she also chose and arranged these records in antici-
pation of litigation. This choice and arrangement constitutes opinion
work product because Allen's selection and compilation of these par-
ticular documents reveals her thought processes and theories regard-
ing this litigation. See, e.g., Shelton v. American Motors Corp., 805
F.2d 1323, 1329 (8th Cir. 1986) ("In cases that involve reams of doc-
uments and extensive document discovery, the selection and compila-
tion of documents is often more crucial than legal research. . . . We
believe [counsel's] selective review of [her clients'] numerous docu-
ments was based on her professional judgment of the issues and
defenses involved in this case."); Sporck v. Peil, 759 F.2d 312, 316
(3d Cir.) ("We believe that the selection and compilation of docu-
ments in this case in preparation for pretrial discovery falls within the
highly-protected category of opinion work product."), cert. denied,
474 U.S. 903 (1985). See also James Julian v. Raytheon Co., 93
F.R.D. 138, 144 (D. Del. 1982) ("In selecting and ordering a few doc-
uments out of thousands counsel could not help but reveal important
aspects of his understanding of the case.").

Thus, the opinion work product doctrine protects Document no. 20
from disclosure. We emphasize that this conclusion does not protect
Donna Willis' personnel records from disclosure, just Allen's selec-
tion and arrangement of them. BGB remains free to seek, by proper
discovery request, Willis' personnel records, as well as any witness's
sworn testimony or any other factual material.

III.

In sum, with regard to the qualified immunity appeal, No. 96-1652,
we affirm the district court's denial of McGraw's motion for sum-

                    44
mary judgment. As for the appeals of the contempt order, Nos. 96-
1464 and 96-1601, we reverse and remand. We hold that attorney-
client privilege protects disclosure of the notes and summaries of
Allen's interviews with attorneys in the Attorney General's Office,
including former Chief Deputy Hughes, as well as the draft of her
report. (Document nos. 1-12 and 19). BGB cannot force Allen to
answer questions regarding those interviews and that report. Further,
the opinion work product doctrine protects the portions of Allen's
typed summary of her interview with Hechler that BGB has not previ-
ously received, as well as Allen's collection and selection of Donna
Willis' employment records. (Document nos. 17 and 20). We, there-
fore, reverse the district court's order holding Allen in contempt. We
remand the case for the district court to make the further privilege
determinations with regard to Document nos. 13, 14, and 16 in accor-
dance with this opinion.

No. 96-1652 is
AFFIRMED.

Nos. 96-1464 and 96-1601 are
REVERSED AND REMANDED.

NIEMEYER, Circuit Judge, concurring in part and dissenting in part:

I concur in part I and part II D of the opinion for the court; I dissent
from parts II A-C addressing the district court's application of the
attorney-client privilege.

The party asserting the attorney-client privilege carries the burden
of establishing, inter alia, that he is a client; that the person to whom
the communication was made was acting as an attorney; that the com-
munications for which he claims the attorney-client privilege were
confidential and took place between him and his lawyer and con-
cerned matters on which the lawyer was representing him; that the
communication was not for the purpose of committing a crime or tort;
and that he has not waived the privilege. While I do not disagree with
many of the legal principles announced by the majority with respect
to the nature and scope of the attorney-client privilege, I conclude that
the majority has failed to apply its own principles correctly to the cir-
cumstances of this case.

                     45
Following hearings and the examination of relevant documents, the
district court was not persuaded that Barbara Allen was acting as an
attorney in her work for the West Virginia Attorney General's office.
The district court examined the circumstances leading up to Allen's
engagement and the engagement documentation and concluded that
"the court is concerned about the bona fides of McGraw's claim that
Barbara Allen was hired and retained as an attorney." The majority
has simply sidestepped this conclusion and substituted its own. More-
over, the majority has not addressed the question of whether Allen
was retained to do the work of an attorney. Apparently the Attorney
General hired her in response to leaks of documentation revealing
potential misconduct by the Attorney General with the purpose of dis-
covering the source of the leaks and disciplining the offending per-
sons. Such work could have been done equally by an investigator,
detective, or police officer. As the district court found, however, the
Attorney General elected to engage Allen with the purpose of shield-
ing from public view the product of such an investigation. Against
these facts, I do not believe we can conclude that the district court
erred.

At least as troubling to me is the unwillingness of the majority to
focus on the identity of Allen's client. The Attorney General claims
that the client was the Attorney General and the Attorney General's
office. The purpose of the investigation, however, was to investigate
the Attorney General's office and discover who was leaking informa-
tion. Thus, the Attorney General would have to be urging that Barbara
Allen was retained to represent both the investigator and the targets
of the investigation. The majority is correct to note that a governmen-
tal entity can avail itself of Upjohn's protections. Slip op. at 34, n.11.
But Upjohn's shield protects an entity's ability to use its employees
in the formulation of its own legal position. In this case, in contrast,
the employees were the targets of Allen's investigation and so had
interests which are clearly adverse to the person the majority consid-
ers to be their own attorney. The majority's reasoning thus extends
Upjohn's privilege to protect an entity's attorney's discussions with
adverse persons.

If the targets of the investigation were not clients, as I would sup-
pose, then the attorney-client privilege would not protect notes of
Allen's interviews with these persons under the long-standing line of

                     46
cases cited by the majority that leaves unprotected factual investiga-
tions that do not involve typical attorney work. See, e.g., Harper v.
Auto-Owners Ins. Co., 138 F.R.D. 655, 671 (S.D. Ind. 1991); Mission
Nat'l Ins. Co. v. Lilly, 112 F.R.D. 160, 162-63 (D. Minn. 1986). If,
on the other hand, we were to suppose that the targets of Allen's
investigation were also her clients, then we have the unseemly and
perhaps illegal suggestion that Allen was representing two opposite
sides of a potentially illegal activity. Moreover, she would be in the
untenable position of revealing the communications of her clients (the
targets of the investigation) to those who would discipline them.

While the majority has stated general principles of attorney-client
privilege with which no one can disagree, it has simply not come to
grips with the nature of the engagement, the identity of the client, the
absence of communications between attorney and client that did not
conceal illegal activity or concerning which the privilege has not been
waived.

In such a complex factual circumstance which involves numerous
documents, we should defer to the district court which has become
familiar with the factual context and documents and has had to make
factual findings and legal judgments based on its knowledge. I would
not find any of the district court's findings clearly erroneous, nor do
I disagree with the district court's rulings that addressed the attorney-
client privilege. Accordingly, I would affirm the district court's rul-
ings on the attorney-client privilege issues.

                     47